 

Exhibit 10.4

 

Confidential material appearing in this document has been omitted and filed
separately with the Securities and Exchange Commission in accordance with Rule
24b-2, promulgated under the Securities and Exchange Act of 1934, as amended.
Omitted information has been replaced with asterisks.

 

AMENDED AND RESTATED EQUIPMENT LEASE AGREEMENT

 

This AMENDED AND RESTATED EQUIPMENT LEASE AGREEMENT (this “Agreement”) is made
and entered into on the date of full execution by and between GK FINANCING, LLC,
a California limited liability company (“GKF”), and the BOARD OF TRUSTEES OF THE
UNIVERSITY OF ARKANSAS on behalf of THE UNIVERSITY OF ARKANSAS FOR MEDICAL
SCIENCES (“Hospital”), with reference to the following facts:

 

Recitals:

 

A.           Hospital and GKF entered into an Equipment Lease Agreement dated
October 29, 1998 (the “1998 Lease Agreement”), which was amended by (i) a
certain Amendment to Equipment Lease Agreement dated effective as of September
15, 2005, (ii) a certain Amendment Two to Equipment Lease Agreement dated
effective as of October 31, 2007, and (iii) a certain Amendment Three to
Equipment Lease Agreement dated effective as of June 11, 2010 (the 1998 Lease
Agreement, as so amended by the foregoing amendments, is referred to herein as
the "Original Lease").

 

B.           Pursuant to the Original Lease, GKF leases to Hospital a Leksell
Gamma Knife Perfexion model (the “Equipment”), which GKF acquired from by Elekta
Instruments, Inc., a Georgia corporation (“Elekta”), pursuant to that certain
Agreement dated October 31, 2006, together with the Exhibits attached thereto
between GKF and Elekta (collectively, the “Purchase Agreement”). GKF’s lease of
the Equipment to Hospital pursuant to the Original Lease shall continue upon the
terms, covenants, conditions and agreements set forth in this Agreement.

 

C.           Hospital and GKF desire to amend and restate the Original Lease as
set forth in this Agreement. Upon the execution of this Agreement, the Original
Lease shall be superseded by this Agreement and shall no longer have any force
or effect from and after the Effective Date.

 

Agreement:

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.          Lease. Subject to and in accordance with the covenants and
conditions set forth in this Agreement, GKF hereby leases to Hospital, and
Hospital hereby leases from GKF, the Equipment. It is acknowledged that the
Equipment leased to Hospital pursuant to this Agreement is a Leksell Gamma Knife
Perfexion model, including all hardware and software related thereto.

 

- 1 -

 



 

2.          LGK Agreement. Simultaneously with the execution of the 1998 Lease
Agreement, Hospital and Elekta entered into that certain LGK Agreement (the “LGK
Agreement”), a copy of which is attached hereto as Exhibit 1. Hospital shall
perform, satisfy and fulfill all of its obligations arising under the LGK
Agreement when and as required thereunder. Hospital acknowledges that GKF is a
third party beneficiary of the LGK Agreement and, in that capacity, GKF shall be
entitled to enforce Hospital’s performance, satisfaction and fulfillment of its
obligations thereunder.

 

3.          Term of the Agreement. It is acknowledged that the term of the
Original Lease is currently set to expire on September 27, 2016. The term of
this Agreement (the “Term”) shall commence on the “Effective Date”, the date of
the performance of the first clinical Gamma Knife procedure (“First Procedure
Date”) performed after the “Reload” of the Equipment pursuant to 6.5 below and,
unless earlier terminated or extended in accordance with the provisions of this
Agreement, shall continue until December 31, 2021. . Notwithstanding the
Original Lease being superseded by this Agreement, Hospital’s obligation to make
the Lease Payments to GKF for the Equipment described in Section 8 below shall
continue unabated, commencing on the Effective Date and continuing for the Term
of this Agreement.

 

4.          Certificate of Need; User License. Hospital maintains and shall
continue to hold a User License from the Nuclear Regulatory Commission and, if
necessary, from the applicable state agency authorizing it to take possession of
and maintain the Cobalt supply required in connection with the use of the
Equipment during the term of this Agreement. Hospital also maintains and shall
continue to hold all other licenses, permits, approvals, consents and
authorizations which may be required by state or local governmental or other
regulatory agencies for the charging of the Equipment with its Cobalt supply,
the conduct of acceptance tests with respect to the Equipment, and the use of
the Equipment during the Term, as more fully set forth in Article 2.1 of the LGK
Agreement.

 

5.          Delivery of Equipment; Site.

 

5.1           Pursuant to the Original Lease, the Equipment was delivered to
Hospital at 4301 W. Markham, Little Rock, Arkansas 72205 (the “Site”) on or
prior to the delivery date agreed upon by Hospital and Elekta in the LGK
Agreement. GKF makes no representations or warranties concerning delivery of the
Equipment to the Site or the actual date thereof.

 

5.2           Subject to Section 6 below, Hospital, at its cost and expense,
shall continue to provide a safe, convenient and properly prepared Site for the
Equipment in accordance with Elekta’s guidelines, specifications, technical
instructions and site planning criteria (which site planning criteria are
attached as Exhibit B to the LGK Agreement) (collectively the “Site Planning
Criteria”). The location of the Site has been approved by GKF.

 

- 2 -

 



 

6.          Site Preparation, Installation and Cobalt Reloading of the
Equipment.

 

6.1           Pursuant to the Original Lease, GKF, at its cost and expense,
prepared all plans and specifications required to prepare, construct and improve
the Site for the installation, use and operation of the Equipment during the
Term. The plans and specifications (i) were, pursuant to the Original Lease,
approved by Hospital, which approval was not unreasonably withheld or delayed;
(ii) complied and shall continue to comply in all respects with the Site
Planning Criteria; and (iii) to the extent required by applicable law and
pursuant to the Original Lease, were submitted to the State of Arkansas Health
Department and the State of Arkansas Building Services Office for their review.
Pursuant to the Original Lease, GKF, at its cost and expense, obtained all
permits, certifications, approvals or authorizations required by applicable
federal, state or local laws, rules or regulations necessary to prepare,
construct and improve the Site as provided above.

 

6.2           Pursuant to the Original Lease, GKF, at its cost and expense,
prepared, constructed and improved the Site as necessary for the installation,
use and operation of the Equipment during the Term, including, without
limitation, providing all temporary or permanent shielding required for the
charging of the Equipment with the Cobalt supply and for its subsequent use,
selecting and constructing a proper foundation for the Equipment and the
temporary or permanent shielding, aligning the Site for the Equipment, and
installing all electrical systems and other wiring required for the Equipment.
Pursuant to the Original Lease and in connection with the construction of the
Site, GKF, at its cost and expense, selected, purchased and installed all
radiation monitoring equipment, devices, safety circuits and radiation warning
signs required at the Site in connection with the use and operation of the
Equipment. GKF shall be responsible for the shipment, storage, placement and
removal of all Cobalt and depleted Cobalt, provided that, if Hospital elects to
purchase the Equipment pursuant to Section 19.2 below, Hospital shall be solely
responsible for such duties following its election. Any depleted Cobalt supply
shall be properly disposed of by GKF at such time as GKF shall deem necessary,
in GKF’s sole and absolute judgment.

 

6.3           In addition to construction and improvement of the Site and
pursuant to the Original Lease, GKF, at its cost and expense, was responsible
for the installation of (and installed) the Equipment at the Site, including the
positioning of the Equipment on its foundation at the Site in compliance with
the Site Planning Criteria.

 

6.4           During the Term, GKF, at its cost and expense, shall maintain the
Site in a good working order, condition and repair, reasonable wear and tear
excepted.

 

6.5           Cobalt Reload of the Equipment. GKF, at GKF’s cost and expense,
shall reload the Equipment with new cobalt-60 that meets the manufacturer’s
radioactivity level specifications (the “Reload”), subject to the following
additional terms and conditions:

 

- 3 -

 



 

(a)          Scheduling and Process for the Reload. The Reload shall be
performed at the Site and shall include any required installation and rigging.
Subject to scheduling availability, GKF shall use its commercially reasonable
efforts to perform the Reload on or before June 2015; provided that the Reload
shall be performed only after all necessary and appropriate licenses, permits,
approvals, consents and authorizations, including, without limitation, the
proper handling of the cobalt-60 (collectively, the “Permits”), have been
obtained by Hospital at Hospital’s sole cost and expense (other than any filing
or registration fees which shall be paid by GKF). The timing and procedure for
such Reload shall be as mutually agreed upon between the parties.
Notwithstanding anything to the contrary contained in this Agreement, GKF makes
no representation or warranty to Hospital concerning the Reload, and GKF shall
have no obligation or liability to pay any damages to Hospital resulting
therefrom, including, without limitation, any lost revenues or profits during
the period of time that the Equipment is unavailable to perform procedures due
to the Reload process.

 

(b)          Hospital Personnel and Services. Upon request and as required by
GKF, Hospital, at Hospital’s cost and expense, shall provide GKF with Hospital
personnel (including Hospital’s physicists) and services in connection with the
Reload, among other things, to oversee, supervise and assist with construction
and compliance with local, state and federal regulatory requirements and with
nuclear regulatory compliance issues and the calibration of the Equipment.
Hospital shall not be entitled to reimbursement for its respective personnel
costs, internal costs or overhead.

 

(c)          No Additional Responsibilities. It is understood by the parties
that GKF is not responsible for any upgrades, hardware, cobalt reloading,
software changes and/or other modifications to the Equipment, except as
expressly set forth herein or otherwise agreed upon in writing by Hospital and
GKF.

 

7.          Marketing Support. GKF shall coordinate its Gamma Knife marketing
plan with Hospital, which marketing plan shall be subject to the approval of
Hospital.

 

8.          Lease Payments.

 

8.1           In consideration and as compensation to GKF for (i) the lease of
the Equipment by GKF to Hospital pursuant to this Agreement; (ii) the
preparation by GKF of all plans and specifications required to prepare,
construct and improve the Site for the installation, use and operation of the
Equipment; (iii) the preparation, construction and improvement of the Site as
necessary for the installation, use and operation of the Equipment; (iv) the
installation and Reload by GKF of the Equipment at the Site; and (v) the
maintenance by GKF of the Site in a good working order, condition and repair, *.
As used herein:

 

(1)           “Technical Component Collections” means the *.

 

(2)          “Global Fee Component” means *. Hospital shall be solely
responsible for the negotiation of “global fee” services and for the billing and
collection of such fees; provided that any case management or “global” fees must
be approved in writing by GKF prior to their implementation.

 

- 4 -

 

  

(3)          Hospital’s “Direct Cost Component” means *.

 

(4)           For purposes of this Section 8 only, "Procedure" means any
treatment that involves stereotactic, external, single fraction, conformal
radiation, commonly called radiosurgery, that may include one or more isocenters
during the patient treatment session, delivered to any site(s) superior to the
foramen magnum, which Procedure is performed by Hospital, its representatives,
affiliates, joint ventures and/or partnerships, on an inpatient or outpatient
basis, or “under arrangement” (as used in the Medicare billing context), using
any of the Equipment and/or any other equipment or devices that are used in lieu
of, or as an alternative to, the Equipment, and includes, without limitation,
any and all related treatment planning and delivery, imaging and other ancillary
services.

 

On each anniversary date of this Agreement, the parties shall meet to review
Hospital’s Direct Cost Component, and any adjustments thereto must be mutually
agreed upon by the parties in writing. Upon request by GKF, Hospital shall
promptly furnish GKF with written documentation substantiating such Direct Cost
Component. If no Procedures are performed by Hospital or any other person
utilizing the Equipment, no Lease Payments shall be owing by Hospital to GKF.

 

8.2           Payment by Hospital to GKF of the Lease Payments shall be made
within ten (10) days following receipt by Hospital of the reimbursement for the
technical component of such Procedures from payor sources, which Lease Payments
shall continue for a period of eighteen (18) months following the termination or
expiration of this Agreement (the "Collections Run-Out Period") with respect to
any Technical Components Collections received by Hospital or its representatives
or affiliates during the Collections Run-Out Period pertaining to any and all
Procedures with dates of service prior to the termination or expiration of this
Agreement. To facilitate Hospital’s billing and collection for Gamma Knife
procedures performed, within two (2) business days after any Gamma Knife
procedure is performed, GKF shall cause the administrative support individual
referenced in Section 11.3 below to provide Hospital with written confirmation
of the names of the patients treated. Hospital shall submit claims for
reimbursement to the appropriate payors for each Procedure within forty-five
(45) days after the patient receiving the treatment is discharged. All or any
portion of any Lease Payment which is not paid in full within sixty (60) days
after its due date shall bear interest at the annual rate of five percent (5%)
in excess of the Federal Reserve Discount Rate then in effect as published in
the Wall Street Journal or similar publication (or the maximum monthly interest
rate permitted to be charged by law between an unrelated, commercial borrower
and lender, if less) until the unpaid Lease Payment, together with all accrued
interest thereon is paid in full. If GKF shall at any time accept a Lease
Payment from Hospital after it shall become due, such acceptance shall not
constitute or be construed as a waiver of any or all of GKF’s rights under this
Agreement, including the rights of GKF set forth in Section 20 hereof.

 

- 5 -

 

  

8.3           Within thirty (30) days after the close of each month, Hospital
shall provide GKF with a written report indicating the status of billings and
collections for each Procedure performed during that month, including, without
limitation, the amount of the claim submitted and the amount received for each
such procedure. Upon request by GKF, Hospital shall furnish to GKF information
regarding reimbursement rates from any or all payor sources for Procedures
(applicable to procedures performed either on an inpatient or outpatient basis).
If such reimbursement rates should change at any time or from time to time after
the date hereof, in each instance, Hospital shall provide written notice thereof
to GKF within five (5) days of Hospital receiving notice thereof.

 

8.4           Within ten (10) days after Hospital’s receipt of written request
by GKF, GKF shall have the right to audit Hospital’s books and records to verify
the number of Procedures performed and Technical Component Collections received
by Hospital or its representatives or affiliates, utilizing the Equipment and
any other equipment or devices, and Hospital shall provide GKF (or cause GKF to
be provided) with access to such books and records; provided that any patient
names or identifiers shall not be disclosed.

 

8.5           The provisions of this Section 8 shall survive the termination or
expiration of this Agreement.

 

9.          Use of the Equipment.

 

9.1           The Equipment shall be used by Hospital only at the Site and shall
not be removed therefrom. Hospital shall use the Equipment only in the regular
and ordinary course of Hospital’s business operations and only within the
capacity of the Equipment as determined by Elekta’s specifications. Hospital
shall not use nor permit the Equipment to be used in any manner nor for any
purpose which, in the opinion of Elekta or GKF, the Equipment is not designed or
reasonably suitable.

 

9.2           This is an agreement of lease only. Nothing herein shall be
construed as conveying to Hospital any right, title or interest in or to the
Equipment, except for the express leasehold interest granted to Hospital for the
Term. All Equipment shall remain personal property (even though said Equipment
may hereafter become attached or affixed to real property) and the title thereto
shall at all times remain exclusively in GKF.

 

9.3           During the Term, upon the request of GKF, Hospital shall promptly
affix to the Equipment in a prominent place, or as otherwise directed by GKF,
labels, plates, insignia, lettering or other markings supplied by GKF indicating
GKF’s ownership of the Equipment, and shall keep the same affixed for the entire
Term. Hospital hereby authorizes GKF to cause this Agreement or any statement or
other instrument showing the interest of GKF in the Equipment to be filed or
recorded, or refiled or re-recorded, with all governmental agencies considered
appropriate by GKF, at GKF’s cost and expense. Hospital also shall promptly
execute and deliver, or cause to be executed and delivered, to GKF any statement
or instrument requested by GKF for the purpose of evidencing GKF’s interest in
the Equipment, including financing statements and waivers with respect to rights
in the Equipment from any owners or mortgagees of any real estate where the
Equipment may be located.

 

- 6 -

 

  

9.4           At Hospital’s cost and expense, Hospital shall (a) protect and
defend GKF’s ownership of and title to the Equipment from and against all
persons claiming against or through Hospital, (b) at all times keep the
Equipment free from any and all liens, encumbrances, attachments, levies,
executions, burdens, charges or legal processes imposed against Hospital, and
(c) give GKF immediate written notice of any matter described in clause (b).

 

10.         Additional Covenants of Hospital. In addition to the other covenants
of Hospital contained in this Agreement, Hospital shall, at its cost and
expense:

 

10.1         Provide properly trained professional, technical and support
personnel and supplies required for the proper performance of Gamma Knife
procedures utilizing the Equipment. In this regard, Hospital shall maintain on
staff a minimum of two (2) Gamma Knife trained teams, each comprised of a
neurosurgeon, radiation oncologist and a medical physicist.

 

10.2         Direct, supervise and administer the diagnosis, treatment and care
of all patients who receive Gamma Knife procedures.

 

10.3         In consultation with GKF, provide reasonable and customary
marketing support in terms of administrative and physician support for the Gamma
Knife service to be operated by the Hospital.

 

10.4         Keep the Equipment and the Site fully protected, secure and free
from unauthorized access or use by any person.

 

11.         Additional Covenants of GKF. In addition to the other covenants of
GKF contained in this Agreement, GKF, at its cost and expense, shall:

 

11.1         Use its best efforts to require Elekta to meets its contractual
obligations to GKF and Hospital upon delivery of the Equipment and put the
Equipment, as soon as reasonably possible, into good, safe and serviceable
condition and fit for its intended use in accordance with the manufacturer’s
specifications, guidelines and field modification instructions.

 

11.2         Cause Hospital to enjoy the use of the Equipment, free of the
rights of any other persons except for those rights reserved by GKF or granted
to Elekta under the LGK Agreement or the Purchase Agreement.

 

11.3         Furnish an individual who shall be located at the Site and who
shall provide administrative and marketing support services at the Site.

 

- 7 -

 

  

12.         Maintenance of Equipment; Damage or Destruction of Equipment.

 

12.1         During the Term and except as otherwise provided in this Agreement,
GKF, at its cost and expense, shall (a) maintain the Equipment in good operating
condition and repair, reasonable wear and tear excepted, and (b) subject to
Hospital’s compliance with its obligations under the LGK Agreement and under
Sections 4, 5, 9, 10, 12, and 16 hereunder, cause the equipment to be in
compliance with all applicable state and federal regulations. A schedule of the
maintenance to the Equipment to be performed shall be delivered by GKF to
Hospital. Hospital shall promptly notify GKF in the event of any damage or
destruction to the Equipment or of any required maintenance or repairs to the
Equipment. GKF shall pursue all remedies available to it under any warranties
made by Elekta with respect to the Equipment so that the Equipment will be free
from defects in design, materials and workmanship and will conform to Elekta’s
technical specifications concerning the Equipment.

 

12.2         GKF and Elekta shall have the right to access the Equipment for the
purpose of inspection and the performance of repairs at all reasonable times,
upon reasonable advance notice and with a minimum of interference or disruptions
to Hospital’s regular business operations.

 

12.3         Hospital shall be liable for any damage to or destruction of the
Equipment caused by the misuse, improper use, or other intentional and wrongful
or negligent acts or omissions of Hospital’s officers, employees, agents,
contractors and physicians. In the event the Equipment is damaged as a result of
the misuse, improper use, or other intentional and wrongful or negligent acts or
omissions of Hospital’s officers, employees, agents, contractors and physicians,
to the extent such damage is not covered by any warranties or insurance, GKF may
service or repair the Equipment as needed and the cost thereof shall be paid by
Hospital to GKF immediately upon written request; provided that, if GKF’s
charges and costs for such service or repair are not paid in full by Hospital
within sixty (60) days after GKF’s request therefor, in addition to such charges
and costs, Hospital shall pay interest thereon to GKF until paid in full at the
annual rate of five percent (5%) in excess of the Federal Reserve Discount Rate
then in effect, as published in the Wall Street Journal or similar publication
(or the maximum monthly interest rate permitted to be charged by law between an
unrelated, commercial borrower and lender, if less) and costs incurred by GKF in
collecting such amount from Hospital (other than attorneys’ fees). Any work so
performed by GKF shall not deprive GKF of any of its rights, remedies or actions
against Hospital for such damages.

 

12.4         If the Equipment is rendered unusable as a result of any physical
damage to or destruction of the Equipment, Hospital shall give GKF written
notice thereof. GKF shall determine, within thirty (30) days after it is given
written notice of such damage or destruction, whether the Equipment can be
repaired. Subject to Section 12.3 above, in the event GKF determines that the
Equipment cannot be repaired, at the election of GKF in GKF’s sole and absolute
discretion, (a) GKF, at its cost and expense, may replace the Equipment as soon
as reasonably possible taking into account the availability of replacement
equipment from Elekta, Elekta’s other then existing orders for equipment, and
the then existing limitations on Elekta’s manufacturing capabilities, and (b) in
such event, this Agreement shall continue in full force and effect as though
such damage or destruction had not occurred. If GKF elects not to replace the
Equipment, GKF shall provide written notice of such election to Hospital, and
this Agreement shall terminate on the date that is ninety (90) days following
the date of such notice. In the event GKF determines that the Equipment can be
repaired, subject to Section 12.3 above, GKF shall cause the Equipment to be
repaired as soon as reasonably possible thereafter. Hospital shall fully
cooperate with GKF to effect the replacement of the Equipment or the repair of
the Equipment (including, without limitation, providing full access to the Site)
following the damage or destruction thereof.

 

- 8 -

 

  

13.         [Intentionally omitted.]

 

14.         Financing of Equipment by GKF. GKF, in its sole discretion, may
finance the Equipment. Financing may be in the form of an installment loan, a
capitalized lease or other commercially available debt or financing instrument.
If GKF finances the Equipment through an installment loan, GKF shall be required
to provide the Equipment as collateral for the loan. If GKF finances the
Equipment through a capitalized lease, title shall vest with the lessor until
such time as GKF exercises its buy-out option under the lease, if any. If
required by the lender, lessor or other financing entity (the “Lender”), GKF may
assign its interest under this Agreement as security for the financing.
Hospital’s interest under this Agreement shall be subject to the interests of
the Lender and Hospital shall execute such documentation as the Lender shall
reasonably require in furtherance of this Section 14.

 

15.         Equipment Operational Costs. Except as otherwise expressly provided
in this Agreement, Hospital shall be responsible for all costs and expenses
incurred, directly or indirectly, in connection with the operation and use of
the Equipment during the Term, including, without limitation, the costs and
expenses required to provide trained physicians, professionals, and technical
and support personnel, supplies and other items required to properly operate the
Equipment and perform Gamma Knife procedures. GKF shall be responsible for all
costs and expenses for all utilities required for the operation and use of the
Equipment.

 

16.         Taxes. GKF shall pay all sales or use taxes imposed or assessed in
connection with the purchase of the Equipment and all personal property taxes
imposed, levied or assessed on the ownership and possession of the Equipment
during the Term. All other taxes, assessments, licenses or other charges
imposed, levied or assessed on the Equipment during the Term shall be paid by
Hospital before the same shall become delinquent, whether such taxes are
assessed or would ordinarily be assessed against GKF or Hospital; provided,
however, Hospital shall not be required to pay any federal, state or local
income, franchise, corporation or excise taxes imposed upon GKF’s net income
realized from the lease of the Equipment. In case of a failure by Hospital to
pay any taxes, assessments, licenses or other charges when and as required under
this Section, GKF may (in GKF’s sole and absolute discretion) pay all or any
part of such taxes, in which event the amount paid by GKF shall be immediately
payable by Hospital to GKF upon written request; provided that, if GKF is not
repaid in full by Hospital within sixty (60) days after GKF’s request therefor,
in addition to the repayment of the amounts paid by GKF, Hospital shall pay
interest thereon to GKF until paid in full at the annual rate of five percent
(5%) in excess of the Federal Reserve Discount Rate then in effect, as published
in the Wall Street Journal or similar publication (or the maximum monthly
interest rate permitted to be charged by law between an unrelated, commercial
borrower and lender, if less) and costs incurred by GKF in collecting such
amount from Hospital (other than attorneys’ fees).

 

- 9 -

 

  

17.         No Warranties by GKF. Hospital warrants that, as of the date the
first Gamma Knife procedure was performed at the Site using the Equipment (the
"First Procedure Date"), it has (a) thoroughly inspected the Equipment, (b)
determined that the Equipment is consistent with the size, design, capacity and
manufacture selected by it, and (c) satisfied itself that to the best of its
knowledge the Equipment is suitable for Hospital’s intended purposes and is good
working order, condition and repair. GKF SUPPLIES THE EQUIPMENT UNDER THIS
AGREEMENT IN ITS “AS IS” CONDITION. GKF, NOT BEING THE MANUFACTURER OF THE
EQUIPMENT OR THE MANUFACTURER’S AGENT, MAKES NO WARRANTY OR REPRESENTATION,
EITHER EXPRESSED OR IMPLIED, AS TO THE EQUIPMENT’S MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE OR USE, DESIGN, CONDITION, DURABILITY, CAPACITY, MATERIAL
OR WORKMANSHIP OR AS TO PATENT INFRINGEMENT OR THE LIKE. GKF shall not be liable
for any direct, indirect and consequential losses or damages suffered by
Hospital or by any other person, and Hospital expressly waives any right to hold
GKF liable hereunder for, any claims, demands and liabilities arising out of or
in connection with the design, manufacture, possession or operation of the
Equipment, including injury to persons or property resulting from the failure
of, defective or faulty design, operation, condition, suitability or use of the
Equipment, or with the accuracy, completeness or suitability of the Site
Planning Criteria, including GKF’s good faith compliance therewith. All warranty
or other similar claims with respect to the Equipment or the Site Planning
Criteria shall be made by Hospital solely and exclusively against persons other
than GKF, including Elekta or any other manufacturers or suppliers. In this
regard and with prior written approval of GKF, Hospital may, in GKF’s name, but
at Hospital’s sole cost and expense, enforce all warranties, agreements or
representations, if any, which may have been made by Elekta or manufacturers,
suppliers or other third parties regarding the Equipment to GKF or Hospital. GKF
shall not be responsible for the delivery, installation or operation of the
Equipment or for any delay or inadequacy of any or all of the foregoing.

 

18.         Termination for Economic Justification.

 

18.1         If, after each twelve (12) month period following the Effective
Date, based upon the utilization of the Equipment and other factors considered
relevant by GKF in the exercise of its discretion, within a reasonable period of
time after GKF’s written request, Hospital does not provide GKF with a
reasonable economic justification to continue this Agreement and the provision
of Gamma Knife services at the Hospital, then and in that event, GKF shall have
the option to terminate this Agreement by giving a written notice thereof to
Hospital not less than ninety (90) days prior to the effective date of the
termination designated in GKF’s written notice.

 

- 10 -

 

  

18.2         Notwithstanding the provisions of Section 18.1, if at any time
during the term of this Agreement, Hospital is suspended or terminated from
participation in the Medicare program, GKF shall have the option to terminate
this Agreement immediately by giving written notice thereof to Hospital.

 

18.3         As a result of any termination of this Agreement pursuant to this
Section 18, GKF may enter upon the Site and remove the Equipment and any
improvements made by GKF to the Site without liability of any kind or nature for
so doing or GKF may demand that Hospital remove and return the Equipment and
such improvements to GKF, all at GKF’s sole cost and expense. Notwithstanding
the foregoing, Hospital may elect in its sole discretion to purchase GKF’s Site
improvements by giving GKF notice of Hospital’s election within five (5) days
following the receipt by Hospital of GKF’s written notice of termination. The
purchase price (the “TI Purchase Price”) for such Site improvements shall be
equal to the actual cost of such improvements incurred by GKF which are then
unamortized as of the effective date of such termination. Amortization shall be
straight-line over a period of fifteen (15) years corresponding with the Term of
this Agreement. As an example, if GKF elected to terminate this Agreement
pursuant to Section 18.1 on the date which is five years after the First
Procedure Date, then the TI Purchase Price on such termination would be 10/15s
of the actual cost of the Site improvements. The costs of such improvements
shall be evidenced by invoices and other documentation, and shall include any
financing charges or costs. Within five (5) days following GKF’s receipt of
Hospital’s election to purchase the Site improvements, GKF shall inform Hospital
of the amount of the TI Purchase Price as determined in accordance with this
Section 18.3, and shall provide Hospital upon request with supporting
documentation therefor. Payment of the TI Purchase Price shall be made by
Hospital to GKF within five (5) days following GKF’s determination of the TI
Purchase Price.

 

19.         Options to Extend Agreement. As of the end of the Term, Hospital
shall have the option either to:

 

19.1         Extend the Term of this Agreement for a specified period of time
and upon such other terms and conditions as may be agreed upon in writing by GKF
and Hospital taking into account the use (e.g., number of Gamma Knife
procedures, etc.) of the Equipment at the Site during the initial Term and other
factors deemed relevant by the parties;

 

19.2         Purchase the Equipment from GKF for cash (or other immediately
available federal funds) at its then fair market value (based upon the “in use”
value of the Equipment); or

 



19.3         Terminate this Agreement as of the expiration of the Term.

 

- 11 -

 

 

Hospital shall exercise one (1) of the three (3) options referred to above by
giving an irrevocable written notice thereof to GKF at least nine (9) months
prior to the expiration of the Term. Any such notice shall be sufficient if it
states in substance that Hospital elects to exercise its option and states which
of the three (3) options referred to above Hospital is exercising. If Hospital
fails to exercise the option granted herein at least nine (9) months prior to
the expiration of the Term, the option shall lapse and this Agreement shall
expire as of the end of the Term. Further, if Hospital exercises the option
specified in Section 19.1 above and the parties are unable to mutually agree
upon the length of the extension of the Term or any other terms or conditions
applicable to such extension prior to the expiration of the Term, this Agreement
shall expire as of the end of the initial Term.

 

20.         Events of Default by Hospital and Remedies.

 

20.1         The occurrence of any one of the following shall constitute an
event of default under this Agreement (an “Event of Default”):

 

20.1.1           Hospital fails to pay any Lease Payment when due pursuant to
Paragraph 8 above and such failure continues for a period of thirty (30) days
after written notice thereof is given by GKF or its assignee to Hospital;
however, if Hospital cures the payment default within the applicable thirty (30)
day period, such default shall not constitute an Event of Default.

 

20.1.2           Hospital attempts to remove, sell, transfer, encumber, assign,
sublet or part with possession of the Equipment or any items thereof, except as
expressly permitted herein.

 

20.1.3           Hospital fails to observe or perform any of its covenants,
duties or obligations arising under this Agreement or the LGK Agreement and such
failure continues for a period of thirty (30) days after written notice thereof
by GKF to Hospital; however, if Hospital cures the default within the applicable
thirty (30) day period or if the default reasonably requires more than thirty
(30) days to cure, Hospital commences to cure the default during the initial
thirty (30) day period and Hospital diligently completes the cure as soon as
reasonably possible following the end of the thirty (30) day period, such
default shall not constitute an Event of Default.

 

20.1.4           Hospital ceases doing business as a going concern, makes an
assignment for the benefit of creditors, admits in writing its inability to pay
its debts as they become due, files a voluntary petition in bankruptcy, is
adjudicated a bankrupt or an insolvent, files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding, consents to or acquiesces in the appointment of a
trustee, receiver, or liquidator of it or of all or any substantial part of its
assets or properties, or it or its shareholders shall take any action looking to
its dissolution or liquidation

 

20.1.5           Within sixty (60) days after the commencement of any
proceedings against Hospital seeking reorganization, arrangement, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceedings shall not have been dismissed, or if within
thirty (30) days after the appointment without Hospital’s consent or
acquiescence of any trustee, receiver or liquidator of it or of all or any
substantial part of its assets and properties, such appointment shall not be
vacated.

 

- 12 -

 

  



20.2         Upon the occurrence of an Event of Default with respect to
Hospital, GKF may at its option do any or all of the following:

 

20.2.1           By written notice to Hospital, immediately terminate this
Agreement as to the Equipment, wherever situated. As a result of the
termination, GKF may enter upon the Site and remove the Equipment and any
improvements made by GKF to the Site without liability of any kind or nature for
so doing or GKF may demand that Hospital remove and return the Equipment and
such improvements to GKF, all at Hospital’s sole cost and expense.

 

20.2.2           Under Article 12, Section 12 of the Arkansas Constitution, UAMS
as a sovereign entity, may not enter into a covenant or agreement to hold a
party harmless or to indemnify from prospective damages. The obligation of UAMS
to reimburse GKF and its affiliates with respect to any loss, expense, damage,
liability, claims or demands, either at law or in equity, for actual or alleged
personal injuries or property damage caused by UAMS and its employees, agents,
subcontractors, or volunteers, and under arising out of the terms of the
Agreement, may be pursued only by GKF and its affiliates in a proceeding before
the Arkansas State Claims Commission. In any such proceeding or in any court
proceeding commenced by the injured party or parties, UAMS agrees with GKF and
its affiliates that: (1) it will cooperate with GKF and its affiliates in the
defense of any action or claim brought against GKF and its affiliates seeking
the foregoing damages or relief; (2) it will in good faith cooperate with GKF
and its affiliates should GKF and its affiliates present any claim of the
foregoing nature against UAMS to the Claims Commission of the State of Arkansas;
(3) it will not take any action to frustrate or delay the prompt hearing on
claims of the foregoing nature by the said Claims Commission (including, without
limitation, seeking to invalidate this Agreement), and will make reasonable
efforts to expedite said hearing; provided, however UAMS reserves the right to
assert in good faith all claims and defenses available to it in any proceeding
in said Claims Commission or other appropriate forum. The obligations of this
paragraph shall survive the expiration or termination of the Agreement. This
Agreement shall not be construed as or constitute a waiver of sovereign immunity
of the State of Arkansas or its entities thereof, including UAMS; nor shall it
constitute a waiver of the legal requirements for filing a claim against UAMS or
the legal requirement that any and all claims against the State of Arkansas, its
entities, including UAMS must be filed with the Arkansas State Claims
Commission. In furtherance of the foregoing, upon the occurrence of an Event of
Default with respect to Hospital, GKF shall have the right to recover damages as
may be awarded by the Arkansas State Claims Commission for the loss of the
bargain represented by this Agreement. For purposes of determining such damages,
the parties agree that the following methodology constitutes a reasonable method
to calculate GKF’s damages resulting from an Event of Default under the
circumstances existing as of the date of this Agreement, and shall recommend its
adoption by the Arkansas State Claims Commission, specifically: (a) the amount
of such damages shall be equal to the present value of the unpaid estimated
future Lease Payments to be made by Hospital to GKF through the end of the Term
discounted at the rate of nine percent (9%); and (b) the unpaid estimated future
Lease Payments shall be based on the historical trend of payments made by
Hospital to GKF hereunder taking into account known factors which could impact
the historical trend through the end of the Term. GKF shall use reasonable
commercial efforts to mitigate its damages by attempting to sell or lease the
Equipment; provided that (i) GKF shall not be obligated to give preference to
the sale or lease of the Equipment over the sale, lease or other disposition of
similar equipment or improvements owned or leased by GKF, (ii) GKF shall have no
obligation to sell or lease any improvements made by GKF to the Site, and (iii)
GKF’s inability in good faith to mitigate damages shall not limit or otherwise
affect the foregoing methodology for determining damages as set forth in this
Section.

 

- 13 -

 

  

20.2.3           Sell, dispose of, hold, use or lease the Equipment or any
improvements made by GKF to the Site, as GKF in its sole and absolute discretion
may determine (and GKF shall not be obligated to give preference to the sale,
lease or other disposition of the Equipment or improvements over the sale, lease
or other disposition of similar Equipment or improvements owned or leased by
GKF). Notwithstanding the foregoing, Hospital may elect in its sole discretion
to purchase GKF’s Site improvements by giving GKF notice of Hospital’s election
within five (5) days following the receipt by Hospital of GKF’s written notice
of termination. The purchase price for such Site improvements shall be equal to
the TI Purchase Price (as defined and calculated in accordance with Section 18.3
above). Within five (5) days following GKF’s receipt of Hospital’s election to
purchase the Site improvements, GKF shall inform Hospital of the amount of the
TI Purchase Price and shall provide Hospital upon request with supporting
documentation therefor. Payment of the TI Purchase Price shall be made by
Hospital to GKF within five (5) days following GKF’s determination of the TI
Purchase Price. The TI Purchase Price shall be in addition to any other damages,
rights or remedies which GKF may be entitled to as a result of such termination.

 

20.2.4           Exercise any other right or remedy which may be available to
GKF under the Uniform Commercial Code or any other applicable law or proceed by
appropriate court action, without affecting GKF’s title or right to possession
of the Equipment or improvements, to enforce the terms hereof or to recover
damages for the breach hereof or to cancel this Agreement as to the Equipment.

 

In addition to the foregoing remedies, Hospital agrees to be responsible for all
costs and expenses incurred as a result of the Event of Default (other than
attorneys’ fees).

 

20.3         Upon termination of this Agreement or the exercise of any other
rights or remedies under this Agreement or available under applicable law
following an Event of Default, Hospital shall, without further request or
demand, pay to GKF all Lease Payments and other sums owing under this Agreement.
The rights and remedies afforded GKF under this Agreement shall be deemed
cumulative and not exclusive, and shall be in addition to any other rights or
remedies to GKF provided by law or in equity.

 

- 14 -

 

  

21.         Events of Default by GKF and Remedies.

 

21.1         The occurrence of any one of the following shall constitute an
Event of Default hereunder:

 

21.1.1           GKF shall fail to observe or perform any of its covenants,
duties or obligations arising under this Agreement and such failure shall
continue for a period of thirty (30) days after written notice thereof is given
by Hospital to GKF; however, if GKF cures the default within the applicable
thirty (30) day period or if the default reasonably requires more than thirty
(30) days to cure, GKF commences to cure the default during the initial thirty
(30) day period and GKF diligently completes the cure as soon as reasonably
possible following the end of the thirty (30) day period, such default shall not
constitute an Event of Default.

 

21.1.2           GKF ceases doing business as a going concern, makes an
assignment for the benefit of creditors, admits in writing its inability to pay
its debts as they become due, files a voluntary petition in bankruptcy, is
adjudicated a bankrupt or an insolvent, files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding, consents to or acquiesces in the appointment of a
trustee, receiver, or liquidator of it or of all or any substantial part of its
assets or properties, or it or its shareholders shall take any action looking to
its dissolution or liquidation.

 

21.1.3           Within sixty (60) days after the commencement of any
proceedings against GKF seeking reorganization, arrangement, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceedings shall not have been dismissed, or if within
thirty (30) days after the appointment without GKF’s consent or acquiescence of
any trustee, receiver or liquidator of it or of all or any substantial part of
its assets and properties, such appointment shall not be vacated.

 

21.2         Upon the occurrence of an Event of Default involving GKF, Hospital
may at its option do any or all of the following:

 

21.2.1           By written notice to GKF, immediately terminate this Agreement
as to the Equipment and, in such event, GKF shall remove the Equipment, the
Cobalt and any improvements made by GKF to the Site, at GKF’s sole cost and
expense or, in the absence of removal by GKF within a reasonable period of time
after a written request therefor, Hospital may remove the Equipment, the Cobalt
and such improvements with all due care and store the same at GKF’s sole cost
and expense.

 

- 15 -

 

  

21.2.2           Seek to recover from GKF such loss as may be realized by
Hospital in the ordinary course of events as a result of the Event of Default.

 

21.3         GKF shall in any event remain fully liable for reasonable damages
as provided by law and for all costs and expenses incurred by GKF on account of
such default, including but not limited to, all court costs (other than
attorneys’ fees). However, GKF shall not in any manner be or become liable to
Hospital for any consequential or incidental damages that may be suffered by
Hospital which arise out of or result from the Event of Default. The rights and
remedies afforded Hospital under this Agreement shall be deemed cumulative to
include the purchase option contained in section 18.3 and not exclusive and
shall be in addition to any other rights or remedies to Hospital provided by law
or in equity.

 

21.4         Notwithstanding the occurrence of an Event of Default with respect
to GKF (including any claim which would otherwise be in the nature of a
set-off), Hospital shall fully perform and pay its obligations hereunder
(including payment of all Lease Payments) without set-off or defense of any
kind. Upon termination of this Agreement or the exercise of any other rights or
remedies under this Agreement or applicable law following an Event of Default,
Hospital shall, without further request or demand, pay to GKF all Lease Payments
and other sums owing under this Agreement when and as due.

 

22.         Removal of Equipment. Upon expiration of the Term, GKF, at its cost
and expense, shall remove the Equipment from the Site not more than ninety (90)
days following the last day of the Term; provided that all of GKF’s right, title
and interest in and to the improvements made by GKF to the Site pursuant to
Section 6 above shall thereupon transfer to Hospital.

 

23.         Insurance.

 

23.1         During the Term, GKF shall, at its cost and expense, purchase and
maintain in effect an all risk property and casualty insurance policy covering
the Equipment. The all risk property and casualty insurance policy shall be for
an amount not less than the replacement cost of the Equipment. The all risk
property and casualty insurance policy maintained by GKF shall be evidenced by a
certificate of insurance or other reasonable documentation which shall be
delivered by GKF to Hospital upon request following the commencement of this
Agreement and as of each annual renewal of such policy during the Term.

 

23.2         During the Term, Hospital shall, at its cost and expense, purchase
and maintain in effect professional liability insurance covering the use or
operation of the Equipment by Hospital’s physicians. The professional liability
insurance policies shall provide coverage in amounts not less than One Million
Dollars ($1,000,000.00) per occurrence and Three Million Dollars ($3,000,000.00)
annual aggregate. The policies to be maintained by Hospital hereunder shall be
evidenced by a certificate of insurance or other reasonable documentation which
shall be delivered by Hospital to GKF no later than the First Procedure Date and
as of each annual renewal of such policies during the Term.

 

- 16 -

 

  

23.3         Pursuant to the Original Lease, during the construction of the Site
and prior to the First Procedure Date, GKF, at its cost and expense, purchased
and maintained a general liability insurance policy which conformed with the
coverage amounts and other requirements described in Section 23.2 above and
which named Hospital as an additional insured party. The policy to be maintained
by GKF hereunder shall be evidenced by a certificate of insurance or other
reasonable documentation which was delivered by GKF to Hospital prior to the
commencement of any construction at the Site.

 

23.4         During the Term, Hospital shall purchase and maintain all workers
compensation insurance to the maximum extent required by applicable law.

 

24.         [Intentionally omitted.]

 

25.         Miscellaneous.

 

25.1         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Except as provided under Section 14, neither party shall assign this Agreement
nor any of its respective rights hereunder and Hospital shall not sublease the
Equipment without the prior written consent of the other party, which consent
shall not be unreasonably withheld. An assignment or sublease shall not relieve
the assigning party or sublessor of any liability for performance of this
Agreement during the remainder of the Term. Any purported assignment or sublease
made without the other party’s prior written consent shall be null, void and of
no force or effect.

 

25.2         Agreement to Perform Necessary Acts. Each party agrees to perform
any further acts and execute and deliver any further documents which may be
reasonably necessary or otherwise reasonably required to carry out the
provisions of this Agreement.

 

25.3         Validity. If for any reason any clause or provision of this
Agreement, or the application of any such clause or provision in a particular
context or to a particular situation, circumstance or person, should be held
unenforceable, invalid or in violation of law by any court or other tribunal of
competent jurisdiction, then the application of such clause or provision in
contexts or to situations, circumstances or persons other than that in or to
which it is held unenforceable, invalid or in violation of law shall not be
affected thereby, and the remaining clauses and provisions hereof shall
nevertheless remain in full force and effect.

 

25.4         Attorney’s Fees and Costs. In the event of any action, arbitration
or other proceedings between or among the parties hereto with respect to this
Agreement, each party shall pay for their own attorneys’ fees and related costs
and expenses, irrespective of which party is deemed to be the prevailing party.

 

25.5         Entire Agreement; Amendment. This Agreement together with the
Exhibits attached hereto constitutes the full and complete agreement and
understanding between the parties hereto concerning the subject matter hereof
and shall supersede any and all prior written and oral agreements with regard to
such subject matter. This Agreement may be modified or amended only by a written
instrument executed by all of the parties hereto.

 

- 17 -

 

  

25.6         Number and Gender. Words in the singular shall include the plural,
and words in a particular gender shall include either or both additional
genders, when the context in which such words are used indicates that such is
the intent.

 

25.7         Effect of Headings. The titles or headings of the various
paragraphs hereof are intended solely for convenience or reference and are not
intended and shall not be deemed to modify, explain or place any construction
upon any of the provisions of this Agreement.

 

25.8         Counterparts. This Agreement may be executed in one or more
counterparts by the parties hereto. All counterparts shall be construed together
and shall constitute one agreement.

 

25.9         Governing Law. This Agreement shall be interpreted and enforced in
accordance with the internal laws, and not the law of conflicts, of the State of
Arkansas applicable to agreements made and to be performed in that State.

 

25.10         Exhibits. All exhibits attached hereto and referred to in this
Agreement are hereby incorporated by reference herein as though fully set forth
at length.

 

25.11         Ambiguities. The general rule that ambiguities are to be construed
against the drafter shall not apply to this Agreement. In the event that any
provision of this Agreement is found to be ambiguous, each party shall have an
opportunity to present evidence as to the actual intent of the parties with
respect to such ambiguous provision.

 

25.12         Representations. Each of the parties hereto represents (a) that no
representation or promise not expressly contained in this Agreement has been
made by any other party hereto or by any of its agents, employees,
representatives or attorneys; (b) that this Agreement is not being entered into
on the basis of, or in reliance on, any promise or representation, expressed or
implied, other than such as are set forth expressly in this Agreement; (c) that
it has been represented by counsel of its own choice in this matter or has
affirmatively elected not to be represented by counsel; (d) it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (e) it has full power and authority to
execute, deliver and perform this Agreement, and (f) the execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate or other similar action.

 

25.13         Non-Waiver. No failure or delay by a party to insist upon the
strict performance of any term, condition, covenant or agreement of this
Agreement, or to exercise any right, power or remedy hereunder or under law or
consequent upon a breach hereof or thereof shall constitute a waiver of any such
term, condition, covenant, agreement, right, power or remedy or of any such
breach or preclude such party from exercising any such right, power or remedy at
any later time or times.

 

- 18 -

 

  

25.14         Notices. All notices, requests, demands or other communications
required or permitted to be given under this Agreement shall be in writing and
shall be delivered to the party to whom notice is to be given either (a) by
personal delivery (in which case such notice shall be deemed to have been duly
given on the date of delivery), (b) by next business day air courier service
(e.g., Federal Express or other similar service) (in which case such notice
shall be deemed given on the business day following deposit with the air courier
service), or (c) by United States mail, first class, postage prepaid, registered
or certified, return receipt requested (in which case such notice shall be
deemed given on the third (3rd) day following the date of mailing), and properly
addressed as follows:

 

  To GKF:   Craig K. Tagawa       Chief Executive Officer       GK Financing,
LLC       Four Embarcadero Center       Suite 3620       San Francisco, CA 94111
          To Hospital:   University of Arkansas for Medical Sciences, Hospital  
    4301 W. Markham slot # 557       Little Rock, Arkansas  72205      
Attn:  Chief Executive Officer               with a copy to:       UAMSOffice of
General Counsel       4301 W. Markham slot # 860       Little Rock,
Arkansas  72205       Attn:  Office of General Counsel

 

A party to this Agreement may change his, her or its address for purposes of
this Section by giving written notice to the other parties in the manner
specified herein.

 

25.15         Special Provisions Respecting Medicare and Medicaid Patients

 

25.15.1          Hospital and GKF shall generate such records and make such
disclosures as may be required, from time to time, by the Medicare, Medicaid and
other third party payment programs with respect to this Agreement in order to
meet all requirements for participation and payment associated with such
programs, including but not limited to the matters covered by Section
1861(v)(1)(I) of the Social Security Act.

 

- 19 -

 

  

25.15.2         For the purpose of compliance with Section 1861(v)(1)(I) of the
Social Security Act, as amended, and any regulations promulgated pursuant
thereto, both parties agree to comply with the following statutory requirements
(a) Until the expiration of four (4) years after the termination of this
Agreement, both parties shall make available, upon written request to the
Secretary of Health and Human Services or, upon request, to the Comptroller
General of the United States, or any of their duly authorized representatives,
the contract, and books, documents and records of such party that are necessary
to certify the nature and extent of such costs, and (b) if either party carries
out any of the duties of the contract through a subcontract with a value or cost
of $10,000 or more over a twelve month period, with a related organization, such
subcontract shall contain a clause to the effect that until the expiration of
four (4) years after the furnishing of such services pursuant to such
subcontract, the related organization shall make available, upon written request
to the Secretary, or upon request to the Comptroller General, or any of their
duly authorized representatives the subcontract, and books, documents and
records of such organization that are necessary to verify the nature and extent
of such costs.

 

25.16         Force Majeure. Failure to perform by either party will be excused
in the event of any delay or inability to perform its duties under this
Agreement directly or indirectly caused by conditions beyond its reasonable
control, including, without limitation, fires, floods, earthquakes, snow, ice,
disasters, acts of God, accidents, riots, wars, operation of law, strikes,
governmental action or regulations, shortages of labor, fuel, power, materials,
manufacturer delays or transportation problems. Notwithstanding the foregoing,
all parties shall make good faith efforts to perform under this Agreement in the
event of any such circumstance. Further, once such an event is resolved, the
parties shall again perform their respective obligations under this Agreement.

 

25.17         Independent Contractor Status. With respect to the performance of
the duties and obligations arising under this Agreement, nothing in this
Agreement is intended nor shall be construed to create a partnership, an
employer/employee relationship, a joint venture relationship, or a lease or
landlord/tenant relationship between GKF and Hospital.

 

25.18         Supplier and Owner of Equipment. The parties hereto agree that,
notwithstanding anything to the contrary set forth herein, the Lease is and
shall be treated and interpreted as a "finance lease," as such term is defined
in Article 2A of the Uniform Commercial Code and Section 4-2A-103(1)(g) of the
Arkansas Code Annotated, that GKF shall be treated as a finance lessor who is
entitled to the benefits and releases from liability accorded to a finance
lessor under Article 2A of the Uniform Commercial Code and Section
4-2A-103(1)(g) of the Arkansas Code Annotated. In furtherance of the foregoing,
Hospital acknowledges that, before signing this Amendment, GKF has informed
Hospital in writing (a) that Elekta is the entity supplying the Equipment, (b)
that Hospital is entitled (under Section 2A of the Uniform Commercial Code and
Section 4-2A-103(1)(g) of the Arkansas Code Annotated) to the promises and
warranties, including those of any third party, provided to GKF by Elekta which
is the entity supplying the goods in connection with or as part of the contract
by which GKF acquired the Equipment or the right to possession and use of the
Equipment, and (c) that Hospital may communicate with Elekta and receive an
accurate and complete statement of those promises and warranties, including any
disclaimers and limitations of them or of remedies. Hospital also acknowledges
that Hospital has selected Elekta to supply the Equipment and has directed GKF
to acquire the Equipment or the right to possession and use of the Equipment
from Elekta.

 

[Signatures continued on next page]

 

- 20 -

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

“GKF” GK FINANCING, LLC,   a California limited liability company         By:
/s/ Ernest A. Bates, M.D      12/12/14     Ernest A. Bates, M.D.          date
Policy Committee Member       “Hospital”       THE UNIVERSITY OF ARKANSAS FOR
MEDICAL SCIENCES         By: /s/ Roxane A. Townsend, MD     12/4/14     Roxane
A. Townsend, MD          date
Vice Chancellor for Clinical Programs     CEO UAMS Medical Center         BOARD
OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS on behalf of THE UNIVERSITY OF
ARKANSAS FOR MEDICAL SCIENCES         By: /s/ William R. Bowes, CFO     William
R. Bowes, CFO        date
Vice Chancellor for Finance & Administration

  

- 21 -

 



 

Exhibit 8.1

 

HOSPITAL’S DIRECT COST COMPONENT

 

Registered nurse [*]     Recovery room [*]     Hospital daily charge [*]    
Hospital, including ventilator daily charge [*]     MRI procedure [*]     CT
procedure [*]     Angiography procedure [*]     Physicist [*]

 



- 22 -

